IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD 0101-13


 
FIDENCIO JAIME, Appellant
 
v.

THE STATE OF TEXAS



ON APPELLANT’S  PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY

           


           Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3(b)  and
68.4(i), because the petition is not accompanied by eleven (11) copies and it does not contain
a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas  within thirty (30) days after the date of this order.

Filed: March 27, 2013
Do Not Publish.